                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

 MELISSA ARNDT, individually and on
 behalf of all others similarly situated,

      Plaintiff,
                                                            CASE NO. 1:19-cv-00520-WCG
 v.

 CLIENT SERVICES, INC.

      Defendant.

                                     PROTECTIVE ORDER

        Based on the Stipulation of the parties and the factual representations set forth therein, the
Court finds that exchange of sensitive information between or among the parties and/or third
parties other than in accordance with this Order may cause unnecessary damage and injury to the
parties or to others. The Court further finds that the terms of this Order are fair and just and that
good cause has been shown for entry of a protective order governing the confidentiality of
documents produced in discovery, answers to interrogatories, answers to requests for admission,
and deposition testimony.

       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and Civil L.
R. 26(e):

        (A) DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
INFORMATION. Designation of information under this Order must be made by placing or
affixing on the document or material, in a manner that will not interfere with its legibility, the
words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

                 (1) One who produces information, documents, or other material may designate
         them as “CONFIDENTIAL” when the person in good faith believes they contain trade
         secrets or nonpublic confidential technical, commercial, financial, personal, or business
         information.

                 (2) One who produces information, documents, or other material may designate
         them as “ATTORNEYS’ EYES ONLY” when the person in good faith believes that they
         contain particularly sensitive trade secrets or other nonpublic confidential technical,
         commercial, financial, personal, or business information that requires protection beyond
         that afforded by a CONFIDENTIAL designation.

                 (3) Except for information, documents, or other materials produced for inspection
         at the party’s facilities, the designation of confidential information as CONFIDENTIAL or
         ATTORNEYS’ EYES ONLY must be made prior to, or contemporaneously with, their
       production or disclosure. In the event that information, documents or other materials are
       produced for inspection at the party’s facilities, such information, documents, or other
       materials may be produced for inspection before being marked confidential. Once specific
       information, documents, or other materials have been designated for copying, any
       information, documents, or other materials containing confidential information will then
       be marked confidential after copying but before delivery to the party who inspected and
       designated them. There will be no waiver of confidentiality by the inspection of
       confidential information, documents, or other materials before they are copied and marked
       confidential pursuant to this procedure.

              (4) Portions of depositions of a party’s present and former officers, directors,
       employees, agents, experts, and representatives will be deemed confidential only if
       designated as such when the deposition is taken or within 30 days of receipt of the
       deposition transcript.

               (5) If a party inadvertently produces information, documents, or other material
       containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information without
       marking or labeling it as such, the information, documents, or other material shall not lose
       its protected status through such production and the parties shall take all steps reasonably
       required to assure its continued confidentiality if the producing party provides written
       notice to the receiving party within 10 days of the discovery of the inadvertent production,
       identifying the information, document or other material in question and of the corrected
       confidential designation.

        (B) DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION. Information,
documents, or other material designated as CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
under this Order must not be used or disclosed by the parties or counsel for the parties or any
persons identified in subparagraphs (B)(1) and (2) below for any purposes whatsoever other than
preparing for and conducting the litigation in which the information, documents, or other material
were disclosed (including appeals). The parties must not disclose information, documents, or other
material designated as confidential to putative class members not named as plaintiffs in putative
class litigation unless and until one or more classes have been certified. Nothing in this Order
prohibits a receiving party that is a government agency from following its routine uses and sharing
such information, documents or other material with other government agencies or self-regulatory
organizations as allowed by law.

              (1) CONFIDENTIAL INFORMATION. The parties and counsel for the parties
       must not disclose or permit the disclosure of any information, documents or other material
       designated as “CONFIDENTIAL” by any other party or third party under this Order,
       except that disclosures may be made in the following circumstances:

                       (a) Disclosure may be made to employees of counsel for the parties or, when
               the party is a government entity, employees of the government, who have direct
               functional responsibility for the preparation and trial of the lawsuit. Any such
               employee to whom counsel for the parties makes a disclosure must be advised of,
               and become subject to, the provisions of this Order requiring that the information,
               documents, or other material be held in confidence.

                                                2
                       (b) Disclosure may be made only to employees of a party required in good
               faith to provide assistance in the conduct of the litigation in which the information
               was disclosed who are identified as such in writing to counsel for the other parties
               in advance of the disclosure of the confidential information, documents or other
               material.

                       (c) Disclosure may be made to court reporters engaged for depositions and
               those persons, if any, specifically engaged for the limited purpose of making copies
               of documents or other material. Before disclosure to any such court reporter or
               person engaged in making copies, such reporter or person must agree to be bound
               by the terms of this Order.

                       (d) Disclosure may be made to consultants, investigators, or experts
               (collectively “experts”) employed by the parties or counsel for the parties to assist
               in the preparation and trial of the lawsuit. Before disclosure to any expert, the expert
               must be informed of and agree to be subject to the provisions of this Order requiring
               that the information, documents, or other material be held in confidence.

                      (e) Disclosure may be made to deposition and trial witnesses in connection
               with their testimony in the lawsuit and to the Court and the Court’s staff.

                      (f) Disclosure may be made to persons already in lawful and legitimate
               possession of such CONFIDENTIAL information.

        (C) MAINTENANCE OF CONFIDENTIALITY. Except as provided in subparagraph
(B), counsel for the parties must keep all information, documents, or other material designated as
confidential that are received under this Order secure within their exclusive possession and must
place such information, documents, or other material in a secure area.

               (1) All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred
       to collectively as “copies”) of information, documents, or other material designated as
       confidential under this Order, or any portion thereof, must be immediately affixed with the
       words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” if not already containing
       that designation.

               (2) To the extent that any answers to interrogatories, transcripts of depositions,
       responses to requests for admissions, or any other papers filed or to be filed with the Court
       reveal or tend to reveal information claimed to be confidential, these papers or any portion
       thereof must be filed under seal by the filing party with the Clerk of Court utilizing the
       procedures set forth in General L. R. 79(d). If a Court filing contains information,
       documents, or other materials that were designated “CONFIDENTIAL” or
       “ATTORNEYS’ EYES ONLY” by a third party, the party making the filing shall provide
       notice of the filing to the third party.

       (D) CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may
challenge the designation of confidentiality by motion. The movant must accompany such a
motion with the statement required by Civil L. R. 37. The designating party bears the burden of
proving that the information, documents, or other material at issue are properly designated as

                                                  3
confidential. The Court may award the party prevailing on any such motion actual attorney fees
and costs attributable to the motion.

       (E) CONCLUSION OF LITIGATION. At the conclusion of the litigation, a party may
request that all information, documents, or other material not filed with the Court or received into
evidence and designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY under this Order
must be returned to the originating party or, if the parties so stipulate, destroyed, unless otherwise
provided by law. Notwithstanding the requirements of this paragraph, a party may retain a
complete set of all documents filed with the Court, subject to all other restrictions of this Order.

       Dated at Green Bay, Wisconsin this 18th day of November, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                  4
